 
Exhibit 10.2
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”) is entered into as of May 8, 2009,
by and between Clear Skies Solar, Inc., a Delaware corporation (the “Company”)
and Barry Honig, an individual (the “Consultant”).
 
WHEREAS, the Company desires to engage Consultant to provide certain Services
(as defined in Section 3 below) for compensation, and Consultant desires to
provide the Services to the Company, upon the terms and subject to the
conditions set forth below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Engagement.  The Company hereby engages Consultant to provide the Services
during the Term (as defined below), and Consultant hereby accepts such
engagement to provide the Services during the Term (the “Engagement”).
 
2.  Term of Engagement; Termination.

 
a. Term.  The Engagement shall commence on the date hereof and shall terminate
on the first anniversary of the date hereof, unless earlier terminated in
accordance with Section 2(b) below (the “Term”).
 
b. Termination.  This Agreement may be terminated by Consultant or the Company
at any time upon thirty (30) days prior written notice of such termination to
the other party.
 
c. Effect of Termination.  In the event of a termination of this Agreement, (i)
Consultant shall still be entitled to receive all of the Consulting Shares (as
defined in Section 4) and (ii) the Company shall reimburse Consultant for all
expenses previously approved by the Company incurred by Consultant in connection
with Consultant’s Engagement.
 
3. Services to be Provided by Consultant.  During the Term, Consultant shall
provide services to the Company as set forth on Exhibit A, as well as any other
services that are mutually agreed between the parties hereto (collectively, the
“Services”).  The parties hereto acknowledge and agree that the Services to be
provided are in the nature of advisory services only, and Consultant shall have
no responsibility or obligation for execution of the Company’s business or any
aspect thereof nor shall Consultant have any ability to obligate or bind the
Company in any respect.  Consultant shall have control over the time, method and
manner of performing the Services. Consultant shall render such services as are
from time to time requested by the Chief Executive Officer of the Company, Ezra
Green.
 
- 1 -

--------------------------------------------------------------------------------


 
4. Compensation.  In consideration for the Services to be provided hereunder,
Consultant shall receive, promptly after the execution of this Agreement, as a
consulting fee, 4,000,000 shares of the Company’s common stock, par value $0.001
per share (the “Consulting Shares”).
 
5. Registration Rights.
 
a.           Promptly following the filing by the Company of their Annual Report
on Form 10K for the year ended December 31, 2008, but in no event greater than
15 days thereafter, the Company shall file a registration statement on Form S-8
under the Securities Act of 1933, as amended (the “Securities Act”), which
registration statement shall include the Consulting Shares (the “Registration
Statement”).
 
b.           As a condition to the inclusion of his Consulting Shares,
Consultant shall furnish to the Company such information regarding Consultant
and his affiliates and the distribution proposed by Consultant as the Company
may request in writing or as shall be required in connection with any
registration, qualification or compliance referred to in this Agreement.
 
c.           Consultant hereby covenants with the Company not to make any sale
of Consulting Shares without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied.
 
d.           Consultant acknowledges and agrees that the Consulting Shares sold
pursuant to the Registration Statement are not transferable on the books of the
Company unless the stock certificate submitted to the transfer agent evidencing
such Consulting Shares is accompanied by a certificate reasonably satisfactory
to the Company to the effect that (x) the Consulting Shares have been sold in
accordance with such Registration Statement and (y) the requirement of
delivering a current Prospectus has been satisfied.
 
e.           Consultant shall not take any action with respect to any
distribution deemed to be made pursuant to such Registration Statement, which
would constitute a violation of Regulation M under the Securities Exchange Act
of 1934, as amended, or any other applicable rule, regulation or law.
 
6. Expenses.  The Company shall reimburse Consultant for all reasonable expenses
incurred by Consultant in providing the Services hereunder no later than thirty
(30) days after the submission of an invoice evidencing such expenses in a form
reasonably satisfactory to the Company; provided that the Company shall not be
obligated to reimburse Consultant for expenses if incurred without the Company’s
prior written approval.
 
7. No Exclusivity.  The Company hereby acknowledges and agrees that nothing in
this Agreement shall prohibit Consultant from continuing to provide services
similar to the Services to other companies or otherwise engaging in Consultant’s
business activities.
 
8. Independent Contractor Status.  It is understood and agreed that in the
performance of the Services hereunder, Consultant is acting as an independent
contractor and not as an agent or employee of, or partner, joint venturer or in
any other relationship with, the Company.  Consultant acknowledges that no
income, social security or other taxes will be withheld or accrued by the
Company, on Consultant’s behalf.  Neither the Company nor Consultant has the
authority to bind the other in any agreement without the prior written consent
of the entity to be bound.
 
- 2 -

--------------------------------------------------------------------------------


 
9. Confidentiality.  In connection with Consultant’s Engagement, it is
contemplated that the Company will not supply Consultant with non-public or
proprietary information concerning the Company and its business and operations
and affiliates without the prior written agreement of Consultant to receive such
Confidential Information (“Confidential Information”).
 
10. Publicity.  No party hereto shall disclose the existence or terms of this
Agreement to any person or entity without the prior written consent of the other
party hereto.
 
11. Legal Representation.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the
Agreement. Each party recognizes and acknowledges that counsel to the Company
has represented Consultant in connection with various legal matters and each
party waives any conflicts of interest or other allegations that it has not been
represented by its own counsel.
 
12. Consultant Representations.  In connection with the Consulting Shares to be
acquired by Consultant hereunder, Consultant represents and warrants to the
Company that:
 
a. Consultant acknowledges that Consultant has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers to other
representatives of the Company concerning an investment in the Consulting
Shares, and any additional information which Consultant has requested.
 
b. Consultant has had experience in investments in restricted and publicly
traded securities, and has had experience in investments in speculative
securities and other investments which involved the risk of loss of
investment.  Consultant acknowledges that an investment in the Consulting Shares
is speculative and involves the risk of loss.  Consultant has the requisite
knowledge to assess the relative merits and risks of this investment and
Consultant can afford the risk of loss of his entire investment in the
Consulting Shares.
 
c. Consultant is an accredited investor, as that term is defined in Regulation D
promulgated under the Securities Act of 1933.
 
d. Consultant is acquiring the Consulting Shares for Consultant’s own account
for investment and not with a view toward resale or distribution thereof except
in accordance with applicable securities laws.
 
13. General Terms.
 
a.           Any notice to be given hereunder by a party to any other party
hereto may be effectuated in writing by personal delivery, by mail, registered
or certified, postage prepaid, with return receipt requested, or by facsimile or
other electronic transmission and addressed to such party at the address set
forth on the signature page below.
 
b.           If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, that provision shall be
deemed modified to the extent necessary to make it valid or enforceable, or if
it cannot be so modified, then severed, and the remainder of the Agreement shall
continue in full force and effect.
 
- 3 -

--------------------------------------------------------------------------------


 
c.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations and enforcement of this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York for the adjudication of any
dispute hereunder or in connection herewith or with respect to the enforcement
of this Agreement, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.
 
d.           This Agreement embodies the entire understanding of the parties
hereto with respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, arrangements or understandings with respect to the
subject matter hereof, whether oral or written.
 


e.           This Agreement may not be modified, and no  except in a writing
signed by the parties hereto.
 
f.           No term of this Agreement may be waived, except in a writing signed
by the party hereto entitled to the benefit of such term.
 
g.           Each party hereto represents and agrees that such party is
authorized to enter into this Agreement and this Agreement constitutes a legal,
valid and binding obligation of such party, enforceable in accordance with its
terms.  This Agreement may not be assigned by any party.
 
h.           This Agreement may be executed in one or more counterparts each of
which shall be deemed an original and all of which counterparts, taken together,
shall constitute one and the same Agreement.
 


 
[SIGNATURE PAGE FOLLOWS]
 
- 4 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

   
Clear Skies Solar, Inc. 
           
/s/ Barry Honig
   
/s/ Ezra Green
 
 Barry Honig
   
Name:  Ezra Green
     
Title:  Chief Executive Officer
 

 
 
Address for Notice: 
   
Address for Notice: 
           
Barry Honig
   
Ezra Green, Chief Executive Officer
 
595 S. Federal Hwy.
   
Clear Skies Solar, Inc.
 
Suite 600
   
200 Old Country Road, Suite 610
 
Boca Raton, FL 33432 
   
Mineola, NY 11501
 

 
- 5 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Services
 
Responsibilities will be to consult with the Company with regards to the Xtrax
business, advise on the development of the Xtrax business generally, including
the possible merger, sale, divestiture or other disposition of the business and
seeking joint venture partners and the like.
 
- 6 -

--------------------------------------------------------------------------------


 